Case 3:19-cr-00630-B BdURASTATEHS|PISERICFCOBARE 1 of 1 PagelD 199
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION
JUDGE: REBECCA RUTHERFORD
DEPUTY CLERK: _L. Price COURT REPORTER/TAPE NO: FTR
LAW CLERK: USPO/PTSO:
INTERPRETER: COURTTIME: [!5S%5-A’?OS
A.M. | 1:00 P.M. DATE: February 24, 2020
COMAG. NO. ODIST. CR. NO. 3:19-cr-00630-B *SEALED* USD]J Judge Jane J. Boyle
UNITED STATES OF AMERICA § Y). : Us C , AUSA
§
Vv. § : v I
§
§ LCYVAENO l lo ViAX at
RIKKI LEE THOMPSON (24) § COUNSEL FOR DEFENDANTS APPT — (A), Retd — (R), FPD — (F)

COINITIAL APPEARANCE OJIDENTITY TLIBOND HEARING CJIPRELIMINARY HEARING

(DETENTION HEARING LICOUNSEL DETERMINATION HEARING LIREMOVAL HEARING CIEXTRADITION HEARING
LL) HEARING CONTINUED ON CASE NO. CIOTHER DISTRICT CIDIVISION

C1) DATE OF FEDERAL ARREST/CUSTODY: [JSURRENDER

CJ RULE 5/32 LJAPPEARED ON WRIT

C1 DEFT FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES LIPROBATION/SUPERVISED RELEASE VIOLATOR
(1) DEFT FIRST APPEARANCE WITH COUNSEL.

C) DEFT LIMW (MATERIAL WITNESS) APPEARED CIWITH LIWITHOUT COUNSEL

() REQUESTS APPOINTED COUNSEL.

(1) FINANCIAL AFFIDAVIT EXECUTED.

C1) ORDER APPOINTING FEDERAL PUBLIC DEFENDER.

(1) PRIVATE COUNSEL APPOINTED

L) DEFT HAS RETAINED COUNSEL

(1) ARRAIGNMENT SET CIDETENTION HEARING SET

 

 

 

 

 

CL) PRELIMINARY HEARING SET LIBOND HEARING SET
C1] COUNSEL DETERMINATION HEARING SET
C1) IDENTITY/REMOVAL HEARING SET
BOND (SET OREDUCED TO $ CICASH ©) SURETY (110% EYPR OOUNS L3RD PTY CIMW
1] NO BOND SET AT THIS TIME, _ | DAY DETENTION ORDER TO BE ENTERED.
(] ORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING ENTERED.
C1) ORDER OF DETENTION PENDING TRIAL ENTERED.
(DEFT ADVISED OF CONDITIONS OF RELEASE.
1 BOND EXECUTED TIDEFT TIMW RELEASED CISTATE AUTHORITIES UINS
(] DEFT (IMW REMANDED TO CUSTODY.
(] DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.
C1 WAIVER OF CJPRELIMINARY HEARING OCRULE 5/32 HEARING CIDETENTION HEARING

 

 

 

 

 

 

 

 

 

C COURT FINDS PROBABLE CAUSE UID CPC. US. DISTRICT COURT
C DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARHANT NORTHERN DISTRI
C GOVERNMENT TO NOTIFY FOREIGN CONSULAR. FILED
CO REMARKS:
roo 24 Ad
CLERK, U.S. DISTRICT
By Cod
Deputy “|

 

 

 

 

U
